Title: To James Madison from James Simpson, 6 October 1803
From: Simpson, James
To: Madison, James


					
						Triplicate.
						No. 65.
						Sir
						Tangier 6th. October 1803.
					
					I beg leave to acquaint you I have this day drawn a Bill on you for One thousand dollars payable thirty days after presentation to order of John Gavino Esqr. on Account of Sallary, as will be more fully explained in my general Letter of this days date.
					 I have to request you will be pleased to direct this Bill being paid accordingly, and that you will be assured I am with great respect Sir Your Most Obedient and Most Humble Servant
					
						James Simpson
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
